EXHIBIT ESCROW AGREEMENT ESCROW AGREEMENT (the “Agreement”), dated December 12, 2008, by and among TAFNIT COMMUNICATIONS, LTD., JIANG HONGWEI, RAFAEL MANDELMAN AND IECHIEL MICHAEL WIGDERHAUS (the “Seller” or “Sellers”), FONIX CORPORATION, a Delaware corporation (“Buyer”), and ADAM L. GOLDBERG (the “Escrow Agent”). RECITALS A.Seller and Buyer are parties to that certain Exchange Agreement dated June 27, 2008, as amended (the “Exchange Agreement”), pursuant to which Sellers are exchanging their G-Soft Shares with Buyer for the consideration described in Section 2.2 of the Exchange Agreement.Capitalized terms that are used and not defined in this Agreement but that are defined in the Exchange Agreement shall have the meanings set forth in the Exchange Agreement. B.As a condition of Closing, Buyer requires that Sellers obtain an amendment to the Equity Purchase Agreement (the “Equity Purchase Amendment”) and a related resolution of the board of directors of Shanghai Gaozhi Software Systems Limited (“SG”), in the form set forth in Exhibit A.Sellers have requested that Buyer Close the transaction which is the subject of the Exchange Agreement before Sellers obtain the execution and delivery of the Equity Purchase Amendment. C.Buyer is willing to Close the transaction which is the subject of the Exchange Agreement before Sellers obtain the execution and delivery of the Equity Purchase Amendment, so long as Sellers deliver the Fonix Securities and the Series P Preferred Stock to be issued in connection with the Earn-Out Payments (the “Earn-Out Shares” and collectively with the Fonix Securities, the “Securities”) to the Escrow Agent pursuant to the terms of this Agreement until the date on which the Sellers obtain the execution and delivery of the Equity Purchase Amendment. D.The Escrow Agent is willing to act as escrow agent pursuant to the terms of this Agreement with respect to the receipt and then delivery of the Securities. AGREEMENT NOW, THEREFORE, in consideration of the premises, mutual covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which is acknowledged, the parties agree as follows: 1.Deposit of the Securities. (a)Concurrently with the execution hereof, Buyer shall cause to be issued in the name of Seller the Securities and shall deposit with the Escrow Agent the Securities. (b)The Securities shall be delivered by Buyer to the Escrow Agent at its address for notice indicated in Section 5(a). 2.Terms of Escrow. (a)The Escrow Agent shall hold the Securities in escrow as hereinafter set forth in this Section 2. (b)When the Sellers deliver to the Buyer and the Escrow Agent the duly executed Equity Purchase Amendment and a related resolution of the board of directors of SG after the Buyer gives written notice to the Escrow Agent that it reasonably accepts the executed Equity Purchase Amendment, the Escrow Agent shall promptly deliver the Fonix Securities to the Sellers.Upon receipt of the Fonix Securities after their release by the Escrow Agent, the Sellers shall promptly comply with their obligations under the Contribution Agreement and contribute the portion of the Fonix Securities to G-Soft as required under Section 1 thereof. (c)If the Escrow Agent does not receive written notice from the Buyer authorizing the release of the Fonix Securities as described in Section 2(b) above or within five (5) Business Days after its receipt of a copy of the duly executed Equity
